Citation Nr: 1507176	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain, spinal stenosis at L4-L5 and L5-S1, spurring at L3, and narrowing L4-L5 disc space, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the disability rating assigned for the Veteran's service-connected lumbosacral strain, spinal stenosis at L4-L5 and L5-S1, spurring at L3, and narrowing L4-L5 disc space, from 20 percent disabling to 40 percent disabling, effective July 16, 2008.

In a subsequent March 2011 rating decision the RO assigned a temporary total rating of 100 percent for the Veteran's service-connected lumbosacral strain, spinal stenosis at L4-L5 and L5-S1, spurring at L3, and narrowing L4-L5 disc space, effective February 25, 2010, based on surgical or other treatment necessitating convalescence due to lumbar spine surgery.  Thereafter, a 40 percent rating was re-assigned, effective June 1, 2010.

In June 2010, the Veteran requested a video teleconference hearing before a Veterans Law Judge.  Such a hearing was scheduled for January 2012.  Significantly, however, according to the Veterans Appeals Control and Locator System, prior to the hearing, the Veteran requested that his hearing be canceled.  His request for a hearing is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  


FINDING OF FACT

On February 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all issues on appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for service-connected lumbosacral strain, spinal stenosis at L4-L5 and L5-S1, spurring at L3, and narrowing L4-L5 disc space, currently evaluated as 40 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On February 8, 2012, prior to the promulgation of an appellate decision, the Board received a signed statement from the Veteran in which he indicated that he wished to "cancel all the issues of [his] appeal."  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to the issue on appeal.  Accordingly, the Board does not have jurisdiction to review the matter on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


